Citation Nr: 0335120	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  03-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a gunshot wound of the right thigh and hip, 
involving Muscle Group XVI and Muscle Group XVII, currently 
rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1942 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied an increased 
rating (in excess of 30 percent) for the veteran's service-
connected residuals of a gunshot wound of the right thigh and 
hip, involving Muscle Group XVI and Muscle Group XVII.  The 
veteran entered notice of disagreement with this decision in 
February 2003; the RO issued a statement of the case in March 
2003; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in April 2003. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.

REMAND

In a May 2003 Statement of Accredited Representative in 
Appealed Case, the veteran's representative raised a claim to 
reverse or revise an August 1948 RO rating decision on the 
basis of clear and unmistakable error (CUE).  As the issue of 
whether an August 1948 RO rating decision should be revised 
or reversed on the basis of CUE was raised during the 
pendency of the veteran's appealed claim for increased 
rating, the RO has not yet had the opportunity to address the 
CUE claim.  The issue of whether an August 1948 RO rating 
decision should be revised or reversed on the basis of CUE is 
inextricably intertwined with the current increased rating 
issue on appeal because the outcome of the CUE decision 
(asserting a higher rating was warranted since 1946) has the 
"very real potential" of having "a meaningful impact upon 
the question of" the appropriate disability rating for the 
veteran's service-connected residuals of a gunshot wound of 
the right thigh and hip.  Hoyer v. Derwinski, 1 Vet. App. 
208, 210 (1991).  For this reason, the Board is referring the 
issue of CUE to the RO for initial adjudication. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

Inasmuch as the issue of whether an 
August 1948 RO rating decision should be 
revised or reversed on the basis of CUE 
is deemed to be "inextricably 
intertwined" with the issue of 
entitlement to an increased rating (in 
excess of 30 percent) for service-
connected residuals of a gunshot wound of 
the right thigh and hip, involving Muscle 
Group XVI and Muscle Group XVII, 
appropriate adjudicative action should be 
undertaken and the appellant and 
representative should be provided notice 
of the CUE determination and the right to 
appeal.  If a timely notice of 
disagreement is filed, the appellant and 
representative should be furnished with a 
statement of the case and given time to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.    

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on the veteran's part. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


